DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pages 7-8, filed 06/22/2022, with respect to the provisional nonstatutory double patenting rejection over co-pending U.S. Patent Application No. 17/040,264 (‘264) have been fully considered but they are not persuasive.  In response to the rejection of instant claim 14 over claim 14 of ‘264, the Applicant argues:
This assertion, however, fails to support a finding of obviousness. One of skill in the art would recognize the difference between automatic initiation of verification or measurement versus receiving a request for verification or measurement. The first is an automatic function, whereas the second is a function that requires initiation from outside the processor (i.e., receiving a request.) These are not identical. Automatic initiation does not require receiving a request. There is no teaching or suggestion in claim 14 of U.S. Patent Application No. 17/040,264 to receive a request for verification or measurement of a light output value. Accordingly, the Office Action fails to present a prima facie case of obviousness. For at least these reasons, the present claim 14 is patentable over claim 14 of U.S. Patent Application No. 17/040,264. The Applicant respectfully requests withdrawal of this rejection of claim 14.

The same argument was made by the Applicant in regards to the rejection of instant claim 15 over claim 15 of ‘264.  The Examiner disagrees.  The Examiner contends that the limitation “automatically initiating a verification or measurement of a light output value of the light source after implantation” in ‘264 (claim 14, lines 6-7) does teach and/or suggest the instant limitation “receiving a request for verification or measurement of a light output value”.  The Examiner contends that “request” is interpreted broadly in light of the instant specification and that “automatic initiat[ion]” reads on a request.  For instance, the request could be an automatic instruction from the processor for verification or measurement.  The Examiner also contends that the processor of the instant application is capable of receiving and interpreting instructions from an external programming unit only in exemplary embodiments (see page 7, lines 1-8 of the instant specification).  Further, the Examiner contends that the use of an external device that includes an input device is only included “in at least some aspects” (see page 3, lines 1-7 of the instant specification).  So, the Examiner contends that the instant invention does not require having some external programmer/device to initiate the request from outside the processor. The Examiner maintains the double patenting rejection of claims 14.  The Examiner gives a double patenting rejection of claim 15 for similar reasons as given for the rejection of claim 14 detailed hereinabove.  Please see double patenting rejections below.
Applicant’s arguments, see pages 8-9, filed 06/22/2022, with respect to the provisional nonstatutory double patenting rejection over co-pending U.S. Patent Application No. 17/040,233 (‘233) have been fully considered and are persuasive.  The Applicant argues:
This assertion, however, does not support the present rejection because U.S. Patent
Application No. 17/040,233 is not prior art over the present patent application as both patent
applications have the same effective filing date. The specification and other claims of U.S. Patent
Application No. 17/040,233 cannot be used to support a rejection over the present patent application (except for the interpretation of the claim) according to M.P.E.P. 804.11.B.2 (" the patent disclosure principally underlying the double patenting rejection is not considered prior art.")

       The Office Action points to M.P.E.P. 804.I.B.1.b.ii. Office Action, p. 3. This portion of the
M.P.E.P. merely states that a double patenting rejection can be made between applications that have the same priority date. However, this portion is of the M.P.E.P. does not state that the two
applications are prior art with respect to each other. They are not prior art to each other as clearly
stated in M.P.E.P. 804.II.B.2, cited above. An obviousness-type double patenting rejection can be
based on a single claim from a co-filed patent application, but the rejection cannot be supported by
other portions of that co-filed patent application because the co-filed patent application is not prior
art under 35 U.S.C. 102 or 103. If the rejection needs support to establish a prima facie case of
obviousness with respect to claim 12 of U.S. Patent Application No. 17/040,233, that support must
come from another source that is prior art under 35 U.S.C. 102 or 103.
The Examiner is persuaded and agrees with the Applicant’s arguments.  The provisional nonstatutory double patenting rejection over co-pending U.S. Patent Application No. 17/040,233 has been withdrawn. 
Applicant's arguments, see pages 9-11, filed 06/22/2022, with respect to 35 U.S.C 102 rejections of claims 1, 14, and 15 over Ecker, et al. (U.S PGPub No. 2012/0232354) have been fully considered but they are not persuasive.  The Applicant argues: 
Claims 1, 14, and 15 have been amended to clarify that the light output value is the light
output value of the light source. In contrast, Ecker discloses: "The light source emits light from the
sensor which is reflected or transmitted through an adjacent body tissue back to the sensor." Ecker, [0002], [0024]. In particular, Ecker discloses: "Sensor 10 includes light barrier or
baffle 24 disposed between light emitting portion 19 and light detecting portion 17. Light
barrier 24 prevents the direct, reflected or refracted transmission of emitted light that is not scattered by tissue volume 40 into light detecting portion 17 for spurious detection by light detector 18."
       	Accordingly, this light barrier or baffle 24 of Ecker prevents light from the light source
being directly detected by the light detector 18. Therefore, the light obtained by the sensor of Ecker
is not directly from the light source. The light obtained by the sensor has first interacted with the
adjacent body tissue. One of skill in the art will recognize that such interaction will include
absorption (for example, by a chromophore ), scattering, reflection, etc. of the light from the light
source. Thus, the light received at the sensor is not "the light output value of the light source," but
rather a diminished amount of light with an intensity that has been altered by the interaction
(absorption, scattering, reflection, etc.) with the adjacent body tissue.
The objective of Ecker is to illuminate the adjacent tissue with light and then record the light reflected or scattered back to the light detector to learn something about the adjacent tissue.
In contrast, the present claims are directed to measuring or verifying the light output value of the light source to determine or verify the amount of light being emitted by the light source. Ecker does not teach or suggest such an arrangement. The sensor of Ecker only receives light that has interacted with the adjacent body tissue and, therefore, has its intensity has changed.
Accordingly, Ecker fails to teach or suggest receiving a request for verification or
measurement of a light output value of the light source; in response to the request, receiving, from
the light monitor, a measurement of light generated by the light source to obtain the light output
value of the light source as recited in claims 1, 14, and 15. For at least these reasons, claims 1, 14,
and 15, as well as the remainder of the claims which depend therefrom, are patentable over the cited references. The Applicant respectfully requests withdrawal of the rejection of these claims.

	The Examiner appreciates the difference that the Applicant explains between Ecker and the instant application.  However, the Examiner disagrees that the amendments to claims 1, 14, and 15 obviate the 35 U.S.C 102 rejection over Ecker.  The Examiner contends that despite the light barrier or baffle and the light detected being altered by the interaction with adjacent body tissue, Ecker continues to teach the limitation of measuring or verifying the light output value of the light source.  The Examiner contends that the light reflected/altered from the adjacent tissue still results in a light output value of the light source.  The light interacting with the tissue before being detected by the light detector does not change that the light still comes from the light source.  The Examiner also contends that detecting the light transmitted through or reflected by tissue could be used to predict or estimate what the light output value of the light source was.  For instance, Ecker teaches that the computed photodetector current may be used to directly adjust the light source current based on a known or assumed relation between the drive current and photodetector current (see paragraphs [0075]-[0076] of Ecker).  The Applicant argues that the instant claims recite that the light being emitted by the light source is directly measured.  The Examiner disagrees that the claims specifically recite this, but would like to point out that ample support can be found in the Applicant’s disclosure for such a potential amendment (see page 2, lines 12-13; page 18, lines 7-10; Figure 1, elements 120 and 124).  The Examiner offers that amending claims 1, 14, and 15 to communicate obtaining the light output value of the light source directly from the light source (see instant claim 5) or measuring the light output value at the light source (see page 18, lines 7-10 of instant specification) could highlight the difference the Applicant argues between Ecker and the instant application.     
Applicant's arguments, see pages 11-12, filed 06/22/2022, with respect to 35 U.S.C 103 rejections of claims 8-10 and 18-20 have been fully considered but they are not persuasive. The Applicant argues:
The functional elements recited in claims 8-10 and 18-20 correspond to structural elements
represented by code in the memory/processor and that, as supported by M.P.E.P 2114.IV, these
claims are directed to a system that is combination of hardware and software. The Office Action
fails repeatedly to consider these elements of the claim. Moreover, asserting that the device of
Ecker is capable of performing these functions fails to support a rejection as Ecker does not actually teach the elements of the claim and also fails to provide any suggestion or motivation for the elements of the claim. The present rejection of claims 8-10 and 18-20 is merely supposition and speculation that lacks any support in the cited reference. If the rejection is maintained, the Applicant respectfully requests that the next Office Action provide support for the rejection in a documentary reference instead of mere speculation. For at least these additional reasons, claims 8-10 and 18-20 are patentable over the cited reference. The Applicant respectfully requests withdrawal of the rejection of these claims.

	The Examiner continues to maintain the position that it would have been obvious to one of ordinary skill in the art that Ecker’s system could be easily programmed to provide a positive report or warning based on Ecker’s teaching of a user interface for retrieving data.  The Examiner also maintains the position that Ecker’s system could comprise the step of directing a user to adjust the optical stimulation if the measurement deviates by more than a threshold amount from an expected light output level.  However, in response to the Applicant’s request, Mayou, et al. (U.S PGPub No. 2015/0120317) which teaches an adaptive interface for continuous monitoring devices, is included in the rejection below.  Please see 35 U.S.C 103 rejections of claims 8-10 and 18-20 below.
Applicant's arguments, see page 12, filed 06/22/2022, with respect to 35 U.S.C 102 rejection of claim 3 has been fully considered but is not persuasive.  The Applicant argues:
There is no mention in the cited portion of Ecker of "an expected light output value" or a comparison between two light output values. The cited portion of Ecker discloses monitoring a patient condition, not comparing a measured light output value with an expected light output value. Accordingly, Ecker fails to teach or suggest all of the elements of claim 3. For at least these additional reasons, claims 3, as well as claim 4 that depends therefrom, is patentable over the cited reference. The Applicant respectfully requests withdrawal of the rejection of these claims.

	The Examiner disagrees.  The Examiner contends that Ecker’s teaching of optical sensor signal measurements obtained over time being compared to each other to determine relative changes (paragraph [0064]) necessarily teaches comparing a measured light output value with an expected light output value.  The act of determining relative changes necessitates comparing between an expected value and a measured value.  Further, the Examiner contends that Ecker teaches monitoring a patient condition based on a computed measurement of a chromophore, which is based on measurements of remitted light intensity (see paragraphs [0040] and [0044] of Ecker).  Therefore, the 35 U.S.C 102 rejection of claim 3 over Ecker is maintained.
Applicant's arguments, see pages 12-13, filed 06/22/2022, with respect to 35 U.S.C 102 rejection of claim 11 has been fully considered but they are not persuasive.  The Applicant argues:
This is not understood. The cited passage refers to the optical sensor, not the light source. In contrast, claim 11 is directed to adjusting the optical stimulation from the light source. The sensor does not provide optical stimulation, as recited in claim 11. Accordingly, Ecker fails to teach or suggest all of the elements of claim 11. For at least these additional reasons, claims 11 is patentable over the cited reference. The Applicant respectfully requests withdrawal of the rejection of this claim.

	The Examiner disagrees.  The Examiner contends that Ecker teaches that the optical sensor includes two light sources mounted within a housing of sensor (See Figure 2, elements 10, 20, 22 and paragraph [0019] of Ecker).  Further, the programmer may be used to program optical sensor control parameters such as light source drive current(s) (see paragraph [0035] of Ecker).  Therefore, the 35 U.S.C 102 rejection of claim 11 over Ecker is maintained.  

Applicant's arguments, see page 13, filed 06/22/2022, with respect to the 35 U.S.C 102 rejection of claim 12 has been fully considered but is not persuasive.  The Applicant argues:
This is not understood. The cited passage refers to the optical sensor. The sensor does not provide optical stimulation, as recited in claim 12. In contrast to Ecker, claim 12 is directed to a program or set of stimulation parameters for optical stimulation. Accordingly, Ecker fails to teach or suggest all of the elements of claim 12. For at least these additional reasons, claims 12 is patentable over the cited reference. The Applicant respectfully requests withdrawal of the rejection of this claim.

	The Examiner disagrees.  Again, the Examiner contends that Ecker teaches that the optical sensor includes two light sources mounted within a housing of sensor (See Figure 2, elements 10, 20, 22 and paragraph [0019] of Ecker).  Further, the programmer may be used to program optical sensor control parameters such as light source drive current(s) (see paragraph [0035] of Ecker).  Therefore, the 35 U.S.C 102 rejection of claim 12 over Ecker is maintained.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/040,264 (reference application – hereinafter ‘264) (The line numbers are in reference to the claim set filed 03/01/2022 for ‘264). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter related to an optical stimulation system.
Regarding claim 14 of the instant application, claim 14 of ‘264 discloses:
A non-transitory processor readable storage media that includes instructions for monitoring optical stimulation using an optical stimulation system (claim 14, lines 1-3) comprising a light source (claim 14, lines 3), a light monitor (claim 14, line 3), and an optical lead coupled to the light source (claim 14, lines 3-4), wherein execution of the instructions by one or more processor devices performs actions (claim 14, lines 4-5), comprising: receiving a request for verification or measurement of a light output value of the light source (claim 14, lines 6-7 – The ‘264 system comprises a processor and a memory, and automatically initiates a verification or measurement (i.e., an automatic request for verification or measurement), and would thus be configured for receiving a request for verification or measurement of a light output value); in response to the request, receiving, from the light monitor, a measurement of light generated by the light source to obtain the light output value of the light source (claim 14, lines 8-9); and based on the measurement, reporting a response to the request (claim 14, lines 10-13 – reporting a response, e.g. sending a warning or taking a corrective action).
Therefore, instant claim 14 is not patentably distinct from claim 14 of the ‘264 application.
Claim 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/040,264 (reference application – hereinafter ‘264) (The line numbers are in reference to the claim set filed 03/01/2022 for ‘264). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter related to an optical stimulation method.
Regarding claim 15 of the instant application, claim 15 of ‘264 discloses:
A method of monitoring optical stimulation using an optical stimulation system comprising a light source, a light monitor, and an optical lead coupled to the light source (claim 15, lines 1-3), the method comprising: receiving a request for verification or measurement of a light output value of the light source (claim 15, lines 4-5 – automatically initiating a verification or measurement (i.e., receiving a request for verification or measurement)); in response to the request, receiving, from the light monitor, a measurement of light generated by the light source to obtain the light output value of the light source (claim 15, lines 6-7); and based on the measurement, reporting a response to the request (claim 15, lines 8-11 – reporting a response, e.g. sending a warning or taking a corrective action).
Therefore, instant claim 15 is not patentably distinct from claim 15 of the ‘264 application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, and 11-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ecker, et al. (U.S PGPub No. 2012/0232354) (previously cited).
Regarding claim 1, Ecker teaches (Figure 1, elements 10 and 12; Figure 3a) an optical stimulation system (paragraphs [0015]-[0016], [0018], and [0033]), comprising: (Figure 3A, element 11) an implantable base unit (paragraphs [0033]-[0034]) comprising (Figure 3A, element 29) a housing (paragraph [0034]), (Figure 2, elements 10, 20, and 22) a light source disposed in the housing and configured to produce light for optical stimulation of tissue (paragraphs [0002], [0019] – Sensor 10 is shown to include two light sources 20 and 22 mounted within a housing 12 of sensor 10), and (Figure 2, element 18 – light detector, e.g., light monitor; Figure 3A, element 28 – sensor, e.g., light monitor) a light monitor disposed in the housing (paragraphs [0002], [0025], [0034]); (Figure 1, element 10; Figure 3A, element 8) an implantable optical lead coupled, or coupleable, to the base unit (paragraphs [0015] – optical sensor is shown implemented in an elongated medical lead that is adapted to be coupled to an implantable medical device (IMD), [0017], [0033]), (Figure 3A, elements 8 and 10) the optical lead comprising a distal portion and at least one emission region disposed along the distal portion (paragraphs [0019] and [0033]-[0034] – the sensor 10 is located at the distal end of the optical lead 8, and the sensor contains the light sources, e.g., emission region), (Figure 3A, elements 8, 10, and 24; Figure 3B, elements 10’ and 80) wherein the optical lead is configured for receiving light produced by the light source and transmitting the light along the optical lead to the at least one emission region (paragraph [0035] – Programmer 36 may be used to program optical sensor control parameters including light source drive currents.  Programmer could be considered the power source that allows the light sources in the optical sensor 10 to function, [0036] – sensor drive circuit provides electrical connection to optical sensor); (Figure 1; Figure 3B, element 86) an implantable connector lead coupled, or coupleable, to the base unit (paragraphs [0017] – a proximal lead connector assembly located at a proximal end of the medical lead used for mechanically and electrically connecting the lead to an IMD, [0036]); and (Figure 3A, element 36; Figure 3B, elements 80, 84) an implantable control module coupled, or coupleable, to the connector lead and configured to generate electrical signals and to transmit the electrical signals to the light source via the connector lead and to receive electrical signals from the light monitor via the connector lead (paragraphs [0035]-[0037]), the control module comprising a memory (paragraph [0049]), and (Figures 3B and 4, elements 72, 80, and 82) a processor coupled to the memory (paragraphs [0042], [0044]-[0045], [0049]) and (Figure 3A, elements 11, 36) configured for receiving a request for verification or measurement of a light output value of the light source (Paragraphs [0035] – “Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11.  With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters, [0038] – sensor drive circuit 80 provides the operational power for the optical sensor and controls the timing of optical sensor operation, [0039] – Sensor drive circuit 80 controls the current applied to the light source including in the emitting portion of the optical sensor.  The drive current used to activate the light source can be increased or decreased to control the intensity of emitted light during sensor operation, [0043] – Drive circuit 80 provides an activation signal for causing light source 20 to emit light according to a monitoring protocol); in response to the request, receiving, from the light monitor, a measurement of light generated by the light source to obtain the light output value of the light source (Paragraphs [0038] – Sensor processor circuit 82 receives optical sensor signal output (e.g., request) and processes the signal output to estimate a chromophore measurement corresponding to the measured light, [0043]-[0044] – Processor and control 72 used the sampled voltage to compute a measurement of a chromophore …); and based on the measurement, reporting a response to the request (paragraph [0044] – “… compute a measurement of a chromophore in an adjacent tissue volume for use in monitoring a patient condition and/or controlling a therapy delivered by an IMD.” ).
Therefore, claim 1 is unpatentable over Ecker, et al.

Regarding claim 2, Ecker teaches the optical stimulation system of claim 1, wherein (Figure 3B, elements 80 and 82) the processor is further configured for directing the light monitor to make the measurement (paragraph [0038]).
Therefore, claim 2 is unpatentable over Ecker, et al.

Regarding claim 3, Ecker teaches the optical stimulation system of claim 1, wherein the processor is further configured for comparing the measurement to an expected light output value (paragraph [0064] – optical sensor signal measurements obtained over time are compared to each other to determine relative changes in the sensor output signal for indicating a change in a physiological condition), wherein reporting the response comprises reporting the response based on the comparison of the measurement to the expected light output value (paragraph [0035] – “Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11.”, paragraph [0044] – “… compute a measurement of a chromophore in an adjacent tissue volume for use in monitoring a patient condition and/or controlling a therapy delivered by an IMD.”).
Therefore, claim 3 is unpatentable over Ecker, et al.

Regarding claim 4, Ecker teaches the optical stimulation system of claim 3, wherein (Figure 2, elements 10, 18 – light detector, e.g., light monitor, 20, and 22; Figure 3A and 3B, elements 36, 80, and 82) the processor is further configured for directing the light source to generate light that is expected to be at the expected light output level at a site where light is collected for measurement by the light monitor (paragraphs [0002], [0019] – Sensor 10 is shown to include two light sources 20 and 22 mounted within a housing 12 of sensor 10, [0025], [0035]-[0036], [0039] – Sensor drive circuit 80 controls the current applied to the light source including in the emitting portion of the optical sensor.  The drive current used to activate the light source can be increased or decreased to control the intensity of emitted light during sensor operation, [0043] – Drive circuit 80 provides an activation signal for causing light source 20 to emit light according to a monitoring protocol).
Therefore, claim 4 is unpatentable over Ecker, et al.

Regarding claim 7, Ecker teaches the optical stimulation system of claim 1, wherein (Figure 3A, elements 11 and 36) reporting the response comprises sending a report to a device from which the request was sent (paragraph [0035] – Programmer 36 provides a user interface for programming IMD 11 and retrieving data required by IMD 11, paragraph [0044] – “… compute a measurement of a chromophore in an adjacent tissue volume for use in monitoring a patient condition and/or controlling a therapy delivered by an IMD.”).
Therefore, claim 7 is unpatentable over Ecker, et al.

Regarding claim 11, Ecker teaches the optical stimulation system of claim 1, wherein (Figure 3A, element 36) reporting the response comprises automatically adjusting the optical stimulation if the measurement deviates by more than a threshold amount from an expected light output level (see at least paragraph [0035] – With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters. Methods for automatically adjusting sensor control parameters will be further described herein.).
Therefore, claim 11 is unpatentable over Ecker, et al.

Regarding claim 12, Ecker teaches the optical stimulation system of claim 1, further comprising, (Figure 3A, element 36) prior to receiving the request, receiving a stimulation program or set of stimulation parameters which initiates the request (paragraph [0035] – With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters. These are all stimulation programs that are already set in place and are capable of adjustment by the user through the user interface.)
Therefore, claim 12 is unpatentable over Ecker, et al.

Regarding claim 13, Ecker teaches the optical stimulation system of claim 1, further comprising (Figure 3A, element 36) an external device configured for communication with the control module (paragraph [0035]), wherein (Figure 3A, element 36) the external device comprises an input device and a processor coupled to the input device and configured for receiving a user input that includes the request for verification or measurement of the light output value (paragraph [0035] – The programmer includes a user interface for programming the IMD and retrieving data acquired by the IMD, and would inherently include a processor.); and communicating the request to the control module (paragraph [0035] – Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11. With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters.).
Therefore, claim 13 is unpatentable over Ecker, et al.

Regarding claim 14, Ecker teaches a non-transitory processor readable storage media (paragraph [0049]) that includes (Figure 5) instructions for monitoring optical stimulation using an optical stimulation system (paragraph [0048]) comprising (Figure 2, elements 10, 20, and 22) a light source (paragraphs [0002], [0019] – Sensor 10 is shown to include two light sources 20 and 22 mounted within a housing 12 of sensor 10), (Figure 2, element 18 – light detector, e.g., light monitor; Figure 3A, element 28 – sensor, e.g., light monitor) a light monitor (paragraphs [0002], [0025], [0034]), and (Figure 1, element 10; Figure 3A, elements 8 and 10) an optical lead coupled to the light source (paragraphs [0015] – optical sensor is shown implemented in an elongated medical lead that is adapted to be coupled to an implantable medical device (IMD), [0017], [0019], [0033]-[0034] – the sensor 10 is located at the distal end of the optical lead 8, and the sensor contains the light sources, e.g., emission region), wherein execution of the instructions by one or more processor devices performs actions, comprising: (Figure 3A, elements 11, 36) receiving a request for verification or measurement of a light output value of the light source (Paragraphs [0035] – “Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11.  With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters, [0038] – sensor drive circuit 80 provides the operational power for the optical sensor and controls the timing of optical sensor operation, [0039] – Sensor drive circuit 80 controls the current applied to the light source including in the emitting portion of the optical sensor.  The drive current used to activate the light source can be increased or decreased to control the intensity of emitted light during sensor operation, [0043] – Drive circuit 80 provides an activation signal for causing light source 20 to emit light according to a monitoring protocol); in response to the request, receiving, from the light monitor, a measurement of light generated by the light source to obtain the light output value of the light source (Paragraphs [0038] – Sensor processor circuit 82 receives optical sensor signal output (e.g., request) and processes the signal output to estimate a chromophore measurement corresponding to the measured light, [0043]-[0044] – Processor and control 72 used the sampled voltage to compute a measurement of a chromophore …); and based on the measurement, reporting a response to the request (paragraph [0044] – “… compute a measurement of a chromophore in an adjacent tissue volume for use in monitoring a patient condition and/or controlling a therapy delivered by an IMD.” ).
Therefore, claim 14 is unpatentable over Ecker, et al.

Regarding claim 15, Ecker teaches (Figure 5) a method of monitoring optical stimulation using an optical stimulation system (paragraph [0048]) comprising (Figure 2, elements 10, 20, and 22) a light source (paragraphs [0002], [0019] – Sensor 10 is shown to include two light sources 20 and 22 mounted within a housing 12 of sensor 10), (Figure 2, element 18 – light detector, e.g., light monitor; Figure 3A, element 28 – sensor, e.g., light monitor) a light monitor (paragraphs [0002], [0025], [0034]), and (Figure 1, element 10; Figure 3A, elements 8 and 10) an optical lead coupled to the light source (paragraphs [0015] – optical sensor is shown implemented in an elongated medical lead that is adapted to be coupled to an implantable medical device (IMD), [0017], [0019], [0033]-[0034] – the sensor 10 is located at the distal end of the optical lead 8, and the sensor contains the light sources, e.g., emission region), the method comprising: (Figure 3A, elements 11, 36) receiving a request for verification or measurement of a light output value of the light source (Paragraphs [0035] – “Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11.  With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters, [0038] – sensor drive circuit 80 provides the operational power for the optical sensor and controls the timing of optical sensor operation, [0039] – Sensor drive circuit 80 controls the current applied to the light source including in the emitting portion of the optical sensor.  The drive current used to activate the light source can be increased or decreased to control the intensity of emitted light during sensor operation, [0043] – Drive circuit 80 provides an activation signal for causing light source 20 to emit light according to a monitoring protocol); in response to the request, receiving, from the light monitor, a measurement of light generated by the light source to obtain the light output value of the light source (Paragraphs [0038] – Sensor processor circuit 82 receives optical sensor signal output (e.g., request) and processes the signal output to estimate a chromophore measurement corresponding to the measured light, [0043]-[0044] – Processor and control 72 used the sampled voltage to compute a measurement of a chromophore …); and based on the measurement, reporting a response to the request (paragraph [0044] – “… compute a measurement of a chromophore in an adjacent tissue volume for use in monitoring a patient condition and/or controlling a therapy delivered by an IMD.” ).
Therefore, claim 15 is unpatentable over Ecker, et al.

Regarding claim 16, Ecker teaches the optical stimulation system of claim 13, wherein (Figure 3A, element 36) the external device is a programming unit, a clinician programmer, or a patient remote control (paragraph [0035]).
Therefore, claim 16 is unpatentable over Ecker, et al.

Regarding claim 17, Ecker teaches the optical stimulation system of claim 13, wherein (Figure 3A, element 36) reporting the response comprises communicating the response to the request to the external device (paragraph [0035]), wherein the external device further comprises a display (paragraph [0035] – Programmer provides a user interface for programming IMD and retrieving data acquired by the IMD.  It would be inherent that the user interface comprises a display) and the processor of the external device is further configured for reporting the response to the request on the display (paragraph [0035] – Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11).
Therefore, claim 17 is unpatentable over Ecker, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ecker, et al. (U.S PGPub No. 2012/0232354) (previously cited) in view of Mayou, et al. (U.S PGPub No. 2015/0120317).
Regarding claims 8-9 and 19-20, Ecker teaches the optical stimulation system of claim 1 and claim 17, as indicated hereinabove.  Ecker does not specifically teach the limitations of instant claims 8-9 and 19-20, that is wherein reporting the response comprises reporting positively, or sending a warning, if the measurement is within or more than a threshold amount of an expected light output level.  The Examiner notes that “reporting the response” as claimed in claims 8-9 and 19-20 is interpreted as an output to the user.  This claim interpretation is based on page 2 (lines 25-27) of the Applicant’s specification, which states that “reporting the response includes prompting or directing a user to adjust the optical stimulation if the measurement deviates by more than a threshold amount from an expected light output level”.
Mayou teaches systems and methods that continuously adapt aspects of a continuous monitoring device based on collected information to provide an individually tailored configuration (abstract).  Mayou is directed to the analogous field of medical monitoring by being directed to medical devices such as a continuous glucose monitor (paragraph [0002]).  Mayou teaches that the system may be configured to identify adaptations in real-time such that the system continually assesses ways in which it and/or the user may adjust to maximize the desirable outcome(s) as the data becomes available (paragraph [0043]).  Mayou teaches (Figure 2) a process flow diagram of a method of adjusting an interface format/style (e.g., graph, display of sensor data, buttons, alarms, default screens, and preferences for interaction) of physiological information based on behavioral and/or contextual information (paragraph [0065]).  Mayou teaches that the adjustment in some implementations may be performed via a recommendation whereby one or more possible adjustments are provided and an indication of one or more adjustments to apply is received (paragraph [0086]).  Mayou teaches that the monitor may take proactive steps to maintain the patient’s levels such as administering medication, increasing the frequency of monitoring, displaying a warning message, or the like (paragraph [0091]).  Mayou teaches (Figure 2, element 210) that providing a report may include providing positive feedback to the user (paragraph [0098]).  Mayou teaches that an example of feedback may include acknowledgement of a period of time when the system does not detect a target analyte level below a threshold (paragraph [0102] – i.e., reporting positively).  Mayou also teaches that on a day when the glucose control did not meet the target criteria/threshold, this day may be referred to as a “bad” day and feedback may be provided to encourage or motivate the patient (paragraph [0102] – i.e., warning).  
Also, Ecker does teach (Figure 3A, elements 11 and 36; Figure 4, elements 62, 66, and 82) that programmer 36 provides a user interface for programming IMD 11 and retrieving data required by IMD 11 (paragraph [0035]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the medical monitoring teachings of Mayou into the optical stimulation system of Ecker as doing so would allow a patient to more readily identify and understand the information provided by/via the device (see paragraph [0006] of Mayou).  One of ordinary skill in the art would desire such feedback to the user because it can improve user’s confidence by positive reinforcement (see paragraph [0099]).  It would have also been obvious to one of ordinary skill in the art that Ecker’s system could be easily programmed to provide a positive report or warning based on Ecker’s teaching of a user interface for retrieving data.  One of ordinary skill in the art may desire such a positive report or warning in order to ensure that important data retrieved and displayed on the user interface isn’t missed by the user.
Therefore, claims 8-9 and 19-20 are unpatentable over Ecker, et al and Mayou, et al.

Regarding claims 10 and 18, Ecker teaches the optical stimulation system of claim 1 and claim 17, as indicated hereinabove.  Ecker does not necessarily teach the limitation of instant claims 10 and 18, that is wherein reporting the response comprises prompting or directing a user to adjust the optical stimulation if the measurement deviates by more than a threshold amount from an expected light output level.
Mayou teaches systems and methods that continuously adapt aspects of a continuous monitoring device based on collected information to provide an individually tailored configuration (abstract).  Mayou is directed to the analogous field of medical monitoring by being directed to medical devices such as a continuous glucose monitor (paragraph [0002]).  Mayou teaches that the system may be configured to identify adaptations in real-time such that the system continually assesses ways in which it and/or the user may adjust to maximize the desirable outcome(s) as the data becomes available (paragraph [0043]).  Mayou teaches (Figure 2) a process flow diagram of a method of adjusting an interface format/style (e.g., graph, display of sensor data, buttons, alarms, default screens, and preferences for interaction) of physiological information based on behavioral and/or contextual information (paragraph [0065]).  Mayou teaches that the adjustment in some implementations may be performed via a recommendation whereby one or more possible adjustments are provided and an indication of one or more adjustments to apply is received (paragraph [0086]).  Mayou teaches that the monitor may take proactive steps to maintain the patient’s levels such as administering medication, increasing the frequency of monitoring, displaying a warning message, or the like (paragraph [0091]).  Mayou teaches (Figure 2, element 210) that providing a report may include providing positive feedback to the user (paragraph [0098]).  Mayou teaches that an example of feedback may include acknowledgement of a period of time when the system does not detect a target analyte level below a threshold (paragraph [0102] – i.e., reporting positively).  Mayou also teaches that on a day when the glucose control did not meet the target criteria/threshold, this day may be referred to as a “bad” day and feedback may be provided to encourage or motivate the patient (paragraph [0102] – i.e., warning).
Ecker does teach (Figure 3A, elements 11 and 36) that programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11. With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters (paragraph [0035]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the medical monitoring teachings of Mayou into the optical stimulation system of Ecker as doing so would allow a patient to more readily identify and understand the information provided by/via the device (see paragraph [0006] of Mayou).  One of ordinary skill in the art would have desired the feature of prompting a user to adjust parameters of a medical monitoring device in order to maximize the desirable outcome(s) as the data becomes available (see paragraph [0043] of Mayou).  It would have also been obvious to one of ordinary skill in the art that Ecker’s system could comprise the step of directing a user to adjust the optical stimulation if the measurement deviates by more than a threshold amount from an expected light output level.  One of ordinary skill in the art would have recognized that the user interface in Ecker could easily direct a user and that the user of Ecker’s system has a great amount of ability to adjust the optical stimulation of the system.  One of ordinary skill in the art would desire such a feature to allow the user to ensure that appropriate amounts of light stimulation are being emitted to the patient.
Therefore, claims 10 and 18 are unpatentable over Ecker, et al and Mayou, et al.

Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to dependent claim 5, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Ecker) does not teach or render obvious wherein the light monitor is configured to measure a light output level directly from the light source.  Instead, Ecker teaches (Figure 2, elements 17, 19, and 24) a light barrier or baffle disposed between light emitting portion and light detecting portion (paragraph [0027]).  Ecker further teaches that the light barrier prevents the direct, reflected or refracted transmission of emitted light that is not scattered by tissue volume.  It would not have been obvious to one of ordinary skill in the art and there is no motivation present to remove this barrier.  No other prior art reference could be found that teaches or renders obvious this limitation of instant claim 5.
With regards to dependent claim 6, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Ecker) does not teach or render obvious wherein the optical lead further comprises a first optical waveguide configured to receive the light produced by the light source and emit the light from the at least one emission region of the optical lead for the optical stimulation and a second optical waveguide configured to receive a portion of the light emitted from the at least one emission region of the optical lead.  No other prior art reference could be found that teaches or renders obvious this limitation of instant claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792